In deciding this case, we overlooked the fact that John B. Ring died while the suit was pending. One Angus Gaines is the administrator of the succession of Ring, and, as such, was made a party to the proceedings in this court before the decree was rendered. He has filed a petition for rehearing, or for a correction of the decree, so that he may be recognized therein as the administrator of the succession, and so that the right to an accounting for the rents and revenues of the property of the succession may be reserved to him, as administrator. The correction can be made without a rehearing.
The decree rendered by this court on the 30th of March, 1925, is now amended so as to read as follows:
The judgment appealed from is affirmed in so far as it annuls the sheriff's sale to the defendant Schilkoffsky, and in so far as it annuls the executory proceedings that were had subsequent to the issuing of the order of seizure and sale; the said judgment is annulled in so far as it condemned the defendant Schilkoffsky, to pay rents and revenues at the rate of $80 per month from the 3d of September, 1920; the right is reserved, however, to Angus Gaines, administrator of the succession of John B. Ring, to have an accounting from the said defendant, *Page 370 
Schilkoffsky, for said rents and revenues. The succession of John B. Ring is to pay the costs of this appeal; the defendant Schilkoffsky is to pay the costs incurred in the civil district court subsequent to the order of seizure and sale; the costs incurred previous thereto and all costs that may hereafter be incurred in the foreclosure proceedings are to await the final result of the proceedings. With this amendment the rehearing is refused.